In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Nassau County, entered November 27, 1978, which is in favor of defendant and against them, upon the trial court’s dismissal of the complaint at the close of the plaintiffs’ case, at a jury trial. Judgment reversed, on the law, and new trial granted, with costs to abide the event. The trial court erred in determining, as a matter of law, that the plaintiff husband was guilty of contributory negligence. There existed sufficient factual questions to warrant submitting the matter to a jury. Hopkins, J. P., Rabin, O’Connor and Weinstein, JJ., concur.